DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
2.	This Office Action is in response to the Amendments and Remarks filed on December 7, 2020. 
3.	Claims 1-3, 5, 9, and 57-60 are pending and examined. 
4.	The objection to the drawings is withdrawn in view of Applicant’s amendments to the disclosure. 
5.	The rejection of claims 1, 3, 7, 9, 57 and 59 under 35 U.S.C. 112 second paragraph is withdrawn in view of Applicant’s amendments to the claims. 
6.	The rejection of claims 57 and 59 under 35 U.S.C. 102(b) is withdrawn in view of Applicant’s amendments to the claims. 
7.	The rejection of claim 57 under 35 U.S.C. 103(a) is withdrawn in view of Applicant’s amendments to the claim.
Claim Rejections - 35 USC § 112 - Indefiniteness
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

9.	Claim 2 remains rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
	In claim 2, the term “substantially absent” renders the claim indefinite.  The term “substantially” is a relative term of degree for which no reference point is provided. Nor is the term defines in the specificaiton.  It is also unclear how the term “substantially absent” relates to the term “reduced” in claim 1, from which claim 2 depends.  The metes and bounds are unclear. 
	Response to Arguments.
	Applicant argues that the instant claim amendments overcome the rejection (page 7 of the Remarks).  The argument is not found to be persuasive.  While the amendments do overcome some of the grounds of the rejection, claim 2 remains rejected as set forth above. 
Claim Rejections - 35 USC § 112 - First Paragraph
10.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 1-3, 5, 9, and 57-59 remain and claim 60 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
This rejection has been modified in view of Applicant’s amendments to the claims.  Applicant’s arguments submitted on December 7, 2020 have been fully considered but they are not persuasive. 
Applicant claims a method for reducing the level of gossypol in a seed of a cotton plant, comprising expressing from a seed specific promoter in the seed a heterologous nucleic acid construct encoding a dsRNA that interferes with the expression of a cotton delta-cadinene synthase gene, whereby the level of gossypol in the seed is reduced relative to a level of gossypol in a seed of a control plant in which the heterologous nucleic acid is not expressed.  Applicant claims a transgenic cotton plant produced by said method and a transgenic seed of said plant.  
Applicant describes obtaining a clone of a delta-cadinene synthase gene and describes making a hpRNA construct using a 604 bp long fragment of SEQ ID NO: 1 as a trigger sequence, and SEQ ID NO: 10 as a seed-specific promoter (Example 1 on pg. 63).  Applicant describes said portion of SEQ ID NO: 1 as having between 80.9% and 99.8% identity to several other published sequences of delta-cadinene synthases from diploid and teteraploid cottons (Table 1 on page 64).  Applicant describes, at Figure 13, that SEQ ID NO: 1 has several regions of 20-35 nucleotides, having 100% identity to Gossypium hirsutum cv. Coker 312 plant with said hairpin construct (Example 1).  Applicant describes the resultant transgenic seeds of said plant as showing significant reduction in gossypol levels (see Discussion of Examples, beginning on pg. 69). 
	Applicant does not describe the genus of methods encompassed by the instant claim.  Applicant has not described any trigger sequences besides the cotton delta-cadinene synthase one obtained using a 604 base pair long fragment of SEQ ID NO: 1.  For example, Applicant has not described any other delta-cadinene synthase genes that could be used in the claimed methods.  In addition, while the claims encompass the use of delta-cadinene synthase gene trigger sequences from any plant species, Applicant has only described a delta-cadinene synthase gene from cotton.  The described species are not sufficiently representative of the genus of sequences encompassed by the claims.  
	It is also noted that the claims encompass the recitation of delta-cadinene synthase and the seed-specific promoters, entirely by function, with no structure provided.  To the extent that the specification reflects the recitation of the claimed sequences by function, it does not meet the written description requirement.  A definition by function alone “does not suffice” to sufficiently describe a coding sequence “because it is only an indication of what the gene does, rather than what it is.” Eli Lilly, 119 F.3 at 1568, 43 USPQ2d at 1406. See also Fiers, 984 F.2d at 1169-71, 25 USPQ2d at 1605-06 (discussing Amgen Inc. v. Chugai Pharm. Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991)). See MPEP 2163. 

	Townsend et al (Plant Physiol. (2005) 138:516-528) teach that cotton delta-cadinene synthases are a diverse family of genes and that antisense suppression of one of the delta-cadinene synthase genes, cdn1-C4, did not result in reduced gossypol levels in the transgenic seeds, in spite of the 99.3% sequence identity that the cdn1-C4 gene showed to the sequence of another delta-cadinene synthase, cdn1-C, Accession Number U88318 (Abstract; pg. 518, right col; Fig. 3).  It is noted that, according to the specification, the instant SEQ ID NO: 1 has 98.5% sequence identity to the cdn1-C gene of Accession Number U88318 (see Table 1 on pg. 64).  Given these teachings, one having ordinary skill in the art would not be able to recognize, based on sequence homology alone, inhibiting which of the cotton delta-cadinene synthase genes would result in reduced gossypol content. 
	Applicant has thus failed to either describe a representative number of species from the vast genera encompassed by the claims or set forth the structure-function relationship such that one having ordinary skill in the art would recognize which of the . 

12.	Claims 1-3, 5, 9, and 57-59 remain and claim 60 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the claimed method wherein the levels of gossypol are reduced using a construct that targets SEQ ID NO: 1 and uses a 604 bp long fragment of SEQ ID NO: 1 as a trigger sequence, and a single seed-specific promoter, does not reasonably provide enablement for the claimed method wherein the RNAi is induced any other constructs.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.
This rejection has been modified in view of Applicant’s amendments to the claims.  Applicant’s arguments submitted on December 7, 2020 have been fully considered but they are not persuasive. 
Applicant claims a method for reducing the level of gossypol in a seed of a cotton plant, comprising expressing from a seed specific promoter in the seed a heterologous nucleic acid construct encoding a dsRNA that interferes with the expression of a cotton delta-cadinene synthase gene, whereby the level of gossypol in the seed is reduced relative to a level of gossypol in a seed of a control plant in which the heterologous nucleic acid is not expressed.  Applicant claims a transgenic cotton plant produced by said method and a transgenic seed of said plant.  

Applicant does not teach how to practice the instant invention using any other constructs targeting any other enzymes.  
Both the instant specification and the state of the prior art indicate that it would be highly unpredictable to attempt to practice the instant invention through its full scope.  With regard to delta-cadinene synthase, the specification does not teach how to reduce gossypol in seed using any approach other than reducing the expression of SEQ ID NO: 1 using a hpRNA construct.  Townsend et al (Plant Physiol. (2005) 138:516-528) teach that cotton delta-cadinene synthases are a diverse family of genes and that antisense suppression of one of the delta-cadinene synthase genes, cdn1-C4, did not result in reduced gossypol levels in the transgenic seeds, in spite of the 99.3% sequence identity that the cdn1-C4 gene showed to the sequence of another delta-cadinene synthase, cdn1-C, Accession Number U88318 (Abstract; pg. 518, right col; Fig. 3).  According to the instant specification, the instant SEQ ID NO: 1 has 98.5% sequence identity to the cdn1-C gene of Accession Number U88318 (see Table 1 on pg. 64). 
Given limited guidance supplied by Applicant, it would require one having ordinary skill in the art undue trial and error experimentation to practice the claimed method of reducing gossypol using the claimed genus of constructs. 
Response to Arguments 
Applicant argues that the amendments to the claims overcome the rejections under 35 U.S.C. 112 first paragraph (pages 7-8 of the Remarks). 

Claim Rejections - 35 USC § 103
13.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

14.	Claims 1-3, 9, and 59 remain and claim 60 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Martin et al (Phytochem. (2003) 62:31-38), in view of Smith et al (Nature (2000) 407:319-320), Chen et al (Arch. Biochem. Biophys. (1995) 324:255-266), and Rathore et al (WIPO Publication WO 03/052111)
	Martin et al teach making a transgenic cotton plant and seed expressing an antisense construct, said construct comprising an antisense of the cotton delta-cadinene synthase called cdn1-C1, and comprising the CMV 35S promoter (Abstract; pg. 35 right col.).  Martin et al teach that in the seeds of said plants, gossypol content was reduced (Fig. 3; Table 1; pg. 34, left col.).  Martin et al teach that the plants were transformed using Agrobacterium followed by the regeneration of the transgenic plant; and teach growing the resultant plants (pg. 35, right col). 

	Smith et al teach constructs encoding an intron-spliced RNA with a hairpin structure can induce post-transcriptional gene silencing with almost 100% efficiency when directed against viral or endogenous genes.  Smith et al teach that the expression of a hairpin construct, wherein the constructs comprises sequences in both, sense or antisense-orientation relative to the target RNA, is more efficient at causing RNA silencing of a target gene of interest than the silencing produced by the antisense technology.  Smith et al teach that using antisense to suppress the Pro gene of potato virus Y causes silencing in 7% and 4% of transformants, whereas a hairpin construct comprising sense and antisense Pro sequences flanking a spacer fragment derived from the GUS gene, caused silencing in 60% of transformants, and a hairpin construct comprising a spliceable intron as the spacer caused silencing in 96% of transformants.  Smith et al teach similar results when an endogenous Arabidopsis gene was targeted for silencing.  Smith et al teach that constructs encoding intron-hpRNA should efficiently induce PTGS for a wide range of genes in a variety of circumstances (pages 319 and 320; Figure 1).  Smith et al teach that their hairpin constructs comprised 120 and 700 nucleotides of the target genes (pg. 320, middle col.). 
Chen et al teach a nucleic acid sequence encoding a delta-cadinene synthase from Gossypium arboreum (pg. 255, left col. Footnote 1; Figure 2), and having 99.7% identity to the instant SEQ ID NO: 1.  The sequence alignment is set forth below. 
ACCESSION   U23205
VERSION     U23205.1
KEYWORDS    .
SOURCE      Gossypium arboreum

            Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
            Spermatophyta; Magnoliophyta; eudicotyledons; Gunneridae;
            Pentapetalae; rosids; malvids; Malvales; Malvaceae; Malvoideae;
            Gossypium.
REFERENCE   1  (bases 1 to 1893)
  AUTHORS   Chen,X.Y., Chen,Y., Heinstein,P. and Davisson,V.J.
  TITLE     Cloning, expression, and characterization of (+)-delta-cadinene
            synthase: a catalyst for cotton phytoalexin biosynthesis
  JOURNAL   Arch. Biochem. Biophys. 324 (2), 255-266 (1995)
   PUBMED   8554317
REFERENCE   2  (bases 1 to 1893)
  AUTHORS   Chen,X.-Y., Chen,Y., Heinstein,P. and Davisson,V.J.
  TITLE     Direct Submission
  JOURNAL   Submitted (22-MAR-1995) Yuan Chen, Medicinal Chemistry, Purdue
            University, 1333 RHPH, Pharmacy Bldg., West Lafayette, IN 47907,
            USA
FEATURES             Location/Qualifiers
     source          1..1893
                     /organism="Gossypium arboreum"
                     /mol_type="mRNA"
                     /cultivar="Nanking"
                     /db_xref="taxon:29729"
     CDS             72..1736
                     /codon_start=1
                     /product="(+)-delta-cadinene synthase isozyme XC14"
                     /protein_id="AAA93065.1"
                     /translation="MASQVSQMPSSSPLSSNKDEMRPKADFQPSIWGDLFLNCPDKNI
                     DAETEKRHQQLKEEVRKMIVAPMANSTQKLAFIDSVQRLGVSYHFTKEIEDELENIYH
                     NNNDAENDLYTTSLRFRLLREHGFNVSCDVFNKFKDEQGNFKSSVTSDVRGLLELYQA
                     SYLRVHGEDILDEAISFTTNHLSLAVASLDYPLSEEVSHALKQSIRRGLPRVEARHYL
                     SVYQDIESHNKVLLEFAKIDFNMVQLLHRKELSEISRWWKDLDFQRKLPYARDRVVEG
                     YFWISGVYFEPQYSLGRKMLTKVIAMASIVDDTYDSYATYEELIPYTKAIERWDIKCI
                     DELPEYMKPSYKALLDVYEEMEQLVAKHGRQYRVEYAKNAMIRLAQSYLVEARWTLQN
                     YKPSFEEFKANALPTCGYAMLAITSFVGMGDIVTPETFKWAANDPKIIQASTIICRFM
                     DDVAEHKFKHRREDDCSAIECYMEEYGVTAQEAYDVFNKHVESAWKDVNKEFLKPTEM
                     PTEVLNRSLNLARVMDVLYREGDGYTYVGKAAKGGITSLLIEPVAL"

  Query Match             99.7%;  Score 602.4;  DB 117;  Length 1893;
  Best Local Similarity   99.8%;  
  Matches  603;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 ATGCCGAGAACGACCTCTACACCACATCCCTTCGATTCCGATTACTCCGAGAGCATGGAT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        388 ATGCCGAGAACGACCTCTACACCACATCCCTTCGATTCCGATTACTCCGAGAGCATGGAT 447

Qy         61 TCAATGTTTCATGCGACGTATTCAACAAGTTTAAAGACGAGCAAGGGAATTTCAAGTCAT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        448 TCAATGTTTCATGCGACGTATTCAACAAGTTTAAAGACGAGCAAGGGAATTTCAAGTCAT 507

Qy        121 CCGTGACAAGCGATGTTCGAGGATTGTTGGAACTTTACCAAGCTTCCTATTTGAGGGTTC 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        508 CCGTGACAAGCGATGTTCGAGGATTGTTGGAACTTTACCAAGCTTCCTATTTGAGGGTTC 567

Qy        181 ATGGGGAAGATATATTGGATGAAGCAATTTCTTTCACCACCAACCATTTAAGCCTTGCAG 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        568 ATGGGGAAGATATATTGGATGAAGCAATTTCTTTCACCACCAACCATTTAAGCCTTGCAG 627

Qy        241 TAGCATCTTTGGACTATCCGTTATCCGAAGAGGTTTCACATGCTTTGAAACAATCAATTC 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        628 TAGCATCTTTGGACTATCCGTTATCCGAAGAGGTTTCACATGCTTTGAAACAATCAATTC 687

Qy        301 GAAGAGGCTTGCCAAGGGTTGAGGCAAGACACTATCTTTCAGTATACCAAGATATTGAGT 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        688 GAAGAGGCTTGCCAAGGGTTGAGGCAAGACACTATCTTTCAGTATACCAAGATATTGAGT 747


              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        748 CCCATAATAAGGTTTTGTTGGAGTTTGCTAAGATCGATTTCAACATGGTACAACTTTTGC 807

Qy        421 ATAGGAAAGAGCTAAGTGAGATTTCTAGGTGGTGGAAGGATTTAGACTTTCAAAGAAAGT 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        808 ATAGGAAAGAGCTAAGTGAGATTTCTAGGTGGTGGAAGGATTTAGACTTTCAAAGAAAGT 867

Qy        481 TGCCATACGCAAGAGATAGAGTGGTTGAAGGCTATTTTTGGATCTCAGGAGTGTACTTTG 540
              |||||||||||||||||||||| |||||||||||||||||||||||||||||||||||||
Db        868 TGCCATACGCAAGAGATAGAGTTGTTGAAGGCTATTTTTGGATCTCAGGAGTGTACTTTG 927

Qy        541 AGCCCCAATATTCTCTTGGTAGAAAGATGTTGACAAAAGTGATAGCAATGGCTTCTATTG 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        928 AGCCCCAATATTCTCTTGGTAGAAAGATGTTGACAAAAGTGATAGCAATGGCTTCTATTG 987

Qy        601 TAGA 604
              ||||
Db        988 TAGA 991

Rathore et al teach cotton alpha-globulin promoter sequences, including the sequence of SEQ ID NO: 1.  Rathore et al teach that said promoter may be used to drive expression in seeds and, specifically, to express antisense RNAs complementary to RNA encoding an enzyme involved in production of gossypol (page 2, lines 17-26).  Rathore et al teach using said promoter to regulate the expression of a native gene wherein the promoter is operably linked to a nucleotide sequence that comprises sense and antisense sequence from the native gene and transcribes into a hairpin structure and causes the degradation of transcripts from the native gene (page 2, lines 31-35; pg. 7, lines 26-34).  
	At the time the invention was made, it would have been prima facie obvious to modify the method of making a transgenic plant with lower gossypol content, as taught by Martin et al, and to use the hpRNA construct, such as those taught by Smith et al, as a trigger sequence targeting the delta-cadinene synthase gene, instead of an antisense construct of Martin et al; including wherein said hpRNA construct is based on the delta-cadinene synthase is that of Chen et al.  It would have been further obvious to use a 
	Given the teachings of Smith et al and the use of the seed-specific promoter of Rathore et al, the desired reduction in gossypol content, specifically in seeds, would have not have been unexpected. 
	One would have been motivated to use a hpRNA construct instead of antisense, given the advantages of the hairpin technology taught by Smith et al.  One would have been motivated to use the promoter of Rathore et al, because Rathore et al expressly suggest using that promoter to regulate the expression of gossypol, and expressing nucleotide sequences in sense and antisense orientation relative to a target gene, such that a hairpin structure is transcribed.  Given that Martin et al successfully obtained gossypol reduction by reducing the expression of a cotton delta cadinene-synthase, one would have had reasonable expectation of success.  
	Response to Arguments. 
	Applicant argues that Martin et al teach that using their method, the level of gossypol was reduced in leaves as well as in seeds, but the reduction in leaves was undesirable (page 9 of the Remarks).  Applicant argues that “Martin manifestly discourages using a seed specific promoter, such as required by the claims asserting that doing so will only achieve a 20% reduction in gossypol.”  Applicant argues that the data in Martin show “significant variation” (page 10).  Applicant argues that an additional reference, Benedict et al, shows variability in the resultant phenotype with regard to the target expression, in plant seeds wherein an antisense construct was used (pages 10-11).
antisense construct.  As explained in the rejection, the teachings of the cited art make obvious the use of a hpRNA construct instead of antisense, and such hairpin constructs are much more efficient at expression reduction (see Smith et al, above).  With regard to the use of the seed specific promoter, it is suggested by the teachings of Rathore et al. 
	With regard to the variability observed with an antisense construct, Applicant’s argument is not commensurate with the scope of the instant claims.  The claims expressly require the use of a dsRNA, not antisense.  The advantages of dsRNA over antisense are expressly taught in the prior art. 
	Applicant cites the Declaration of Dr. Keerti S. Rathore, filed in the parent application under 37 C.F.R. 1.132 on August 20, 2013.  The Declaration states that the results in Martin et al and Benedict et al were variable and that in Benedict et al, one antisense transformation event with lower gossypol levels had no detectable transformation DNA (paragraphs 11-14). The Declarant argues that “one cannot properly conclude that the transgenic expression of antisense delta-cadinene synthase gene is the causative factor in the observed cottonseed gossypol levels (paragraph 14).  The Declarant argues that at the time of invention, “tissue- or cell-specific RNAi-mediated silencing had not been achieved as cell-to-cell and long-distance spread of posttranscriptional gene silencing (or RNAi) occurred in plants” (paragraph 15) and cites 
	This argument is not found to be persuasive.  First, as stated above, the argument directed to the use of an antisense is not commensurate with the scope of the instant claims.  Second, with regard to the cause and effect connection between the targeting of the delta-cadinene synthase gene and gossypol reduction, the Declarant’s statements are contradicted by the teachings of Martin et al and Benedict et al.  The data in both articles are properly controlled, wherein non-transformed plants clearly show no effect on the levels of cadinene synthase expression (the enzyme performs a critical step in the gossypol synthesis), and no decrease in gossypol, while transformed plants showed both effects.  The Declarant fails to address those teachings. 
	Third, the presence of non-specific RNAi inhibition observed in some scenarios does not negate or obviate the fact that hairpin RNA constructs, as they were taught at the time of invention, can be predictably used to target plant endogenous genes with high specificity and efficiency.  This is illustrated by the teachings of Smith et al, which teachings the Declarant’s statements and Applicant’s remarks fail to address or reconcile with the Declarant’s position in paragraphs 15 and 16 of the Declaration. 
The Examiner notes that “Obviousness does not require absolute predictability of success.  Indeed, for many inventions that seem quite obvious, there is no absolute predictability of success until the invention is reduced to practice. ... For obviousness under § 103, all that is required is a reasonable expectation of success” (In re O'Farrell, 853 F1894, 903-904 (Fed. Cir. 1988). The rejection is maintained. 
Double Patenting
15.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

16.	Claims 1-3, 5, 9, and 57-59 remain and claim 60 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 21, and 22 of U.S. Patent No. 8,987,554.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘554 patent make obvious the instant invention. 
The instant claims are drawn to a method for reducing the level of gossypol in a seed of a cotton plant, comprising expressing in the seed a heterologous nucleic acid constructs encoding a dsRNA that interferes with the expression of the delta-cadinene synthase gene, whereby the level of gossypol in reduced.  The claims are drawn to a plant and seed obtained using said method. 
The claims of the ‘554 patent are drawn to a method of reducing the level of gossypol in a seed of a cotton plant, comprising introducing into said plant an expression construct, said construct comprising a transgene producing a hairpin RNA molecule, including wherein said transgene comprises at least 20 consecutive nucleotides of SEQ ID NO: 1, and wherein said construct also comprises a seed-
Given said overlap in the claimed subject matter between the claims of the '554 patent and the instant claims, the claims of the ‘554 patent make obvious the method of the instant claims.  
17.	Claims 1-3, 5, 9, and 57-59 remain and claim 60 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 22, and 23 of US Patent 7,999,148. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘148 patent make obvious the instant invention. 
The claims of the ‘148 patent are drawn to a method of reducing the level of gossypol in a seed of a cotton plant, comprising introducing into said plant an expression construct, said construct comprising a transgene producing a hairpin RNA molecule, including wherein said transgene comprises at least 20 consecutive nucleotides of SEQ ID NO: 1, and wherein said construct also comprises a seed-specific promoter; and to a plant and seed obtained using said method.  SEQ ID NO: 1 the instant claims is 100% identical to SEQ ID NO: 1 of the '148 patent. 
Given said overlap in the claimed subject matter between the claims of the '554 patent and the instant claims, the claims of the ‘148 patent make obvious the method of the instant claims.  
Applicant argues that “Terminal Disclaimer may be filed upon indication of otherwise allowable subject matter” (page 13).  This is not persuasive, as no claims are . 
Conclusion
18.	No claims are allowed. 
19.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYKOLA V KOVALENKO whose telephone number is (571)272-6921.  The examiner can normally be reached on Mon.-Fri. 9:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on (571)272-0724.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MYKOLA V. KOVALENKO/Primary Examiner, Art Unit 1662